Citation Nr: 0606111	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  03-12 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for gingivitis.

2.  Entitlement to service connection for arthritis of the 
cervical spine.

3.  Entitlement to service connection for the residuals of a 
head injury, including concussion and headache.

4.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for mitral 
valve prolapse with atrial fibrillation.

5.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).

6.  Entitlement to a rating in excess of 10 percent for 
duodenal ulcer disease.

7.  Entitlement to a rating in excess of 10 percent for 
amputation of the left great toe.

8.  Entitlement to a rating in excess of 10 percent for the 
residuals of a right eye injury with lagophthalmos.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1952 to January 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  It is significant to note that the RO 
established entitlement to service connection for PTSD in 
April 2005 and that the veteran subsequently perfected an 
appeal from the initial compensation level assigned.  He 
withdrew his appeal for an increased rating for his left 
scapula disability in February 2005.  In October 2005, he 
testified at a personal hearing before the undersigned 
Veterans Law Judge.  A copy of the transcript of that hearing 
is of record.  

The Board notes that the veteran's correspondence dated 
February 18, 2003, may be construed as an application to 
reopen a service connection claim for allergic rhinitis and 
for increased ratings for hernia and scar disabilities.  The 
statements of record as to left knee, left foot, and hammer 
toes deformities due to his service-connected left great toe 
amputation may also construed as claims for secondary service 
connection.  These matters are referred to the RO for 
appropriate action.  

The issues of entitlement to service connection for 
gingivitis, for arthritis of the cervical spine, and for the 
residuals of a head injury, including concussion and 
headache, and entitlement to an increased rating for duodenal 
ulcer disease are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision was 
obtained.

2.  In a November 2001 rating decision entitlement to 
compensation benefits was denied for mitral valve prolapse 
with atrial fibrillation, essentially based upon a finding 
that the evidence did not demonstrate the present disability 
was related to the detection of a heart murmur in service.

3.  Evidence added to the record since the November 2001 
rating decision is either cumulative or redundant of the 
evidence of record or does not raise a reasonable possibility 
of substantiating the claim.

4.  The veteran's service-connected PTSD is manifested by 
occupational and social impairment due to symptoms of chronic 
sleep impairment, disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective work and 
social relationships.  

5.  The veteran's service-connected amputation of the left 
great toe is manifested by absence of the distal phalanx 
without metatarsal involvement; however, there is plausible 
medical evidence of record demonstrating the disability has 
resulted in a marked interference with employment.

6.  The veteran's service-connected residuals of a right eye 
injury are presently manifested by lagophthalmos.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received and a 
claim of entitlement to compensation benefits for mitral 
valve prolapse with atrial fibrillation may not be reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2005).

2.  An increased 70 percent rating, but no higher, for PTSD 
is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).

3.  A rating in excess of 10 percent for amputation of the 
left great toe is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Code 5171 
(2005).

4.  A rating in excess of 10 percent for the residuals of a 
right eye injury with lagophthalmos is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.84a, Diagnostic Code 6022 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran was notified of the VCAA duties to assist by 
correspondence dated in August 2001, April 2002, January 
2005, and October 2005.  The veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issues on appeal have been 
requested or obtained.  It is significant to note that the 
veteran has expressed his belief that the records of his past 
private medical treatment are no longer available.  Further 
attempts to obtain additional evidence would be futile.  The 
Board finds the available medical evidence is sufficient for 
adequate determinations of the issues addressed in this 
decision.  The duty to assist and duty to notify provisions 
of the VCAA have been fulfilled.  

New and Material Evidence Claim

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005). 

The United States Court of Appeals for Veterans Claims 
(Court) has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

In a November 2001 rating decision the RO denied entitlement 
to service connection for mitral valve prolapse with atrial 
fibrillation.  The RO found, in pertinent part, that the 
evidence of record did not demonstrate the present disability 
was related to the detection of a heart murmur in service.  
The veteran did not appeal the rating decision and it has 
become final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.104 (2005).

The evidence added to the record since the November 2001 
rating decision includes the veteran's requests to reopen his 
claim, personal hearing testimony, and private medical 
records providing additional diagnoses of mitral valve 
prolapse.  

Based upon a comprehensive review of the record, the Board 
finds the evidence added to the claims file since the last 
decision is either cumulative or redundant of the evidence of 
record or does not raise a reasonable possibility of 
substantiating the claim.  The evidence added to the record 
does not include any additional medical opinion relating the 
present heart disability to a heart murmur during service.  
Rather, the reports address only current cardiovascular.  The 
veteran's statements and the additional medical reports are 
essentially cumulative of the evidence previously considered 
and do not raise a reasonable possibility of substantiating 
the claim.  As the information provided in support of the 
application to reopen the claim does not include new and 
material evidence, the appeal must be denied.

 Increased Rating Claims

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2005).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2005).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2005).

The Court has held that separate ratings may be assigned 
without violating the prohibition against pyramiding when 
disorders do not constitute the same disability or symptom 
manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994). 

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2005).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2005).

PTSD

The Court has held that a claim for a higher rating when 
placed in appellate status by disagreement with the original 
or initial rating award (service connection having been 
allowed, but not yet ultimately resolved), remains an 
"original claim" and is not a new claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate compensable evaluations may be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the pendency 
of the appeal, a practice known as "staged" ratings.  Id. 
at 126.  

The Rating Schedule for mental disorder provides a 10 percent 
rating with evidence of occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or symptoms controlled 
by continuous medication.  A 30 percent rating requires 
evidence of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

General Rating Formula for Mental Disorders:
Total occupational and social impairment, due to such 
symptoms as:
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self 
or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, 
or own name
 

10
0
Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as:
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as:
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events)
30
38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).  

The Court has held that global assessment of functioning 
(GAF) scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. 
App. 266 (1996) (citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.) (DSM-IV), p. 32).  GAF scores ranging 
between 41 to 50 reflect serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  The nomenclature employed in the schedule is 
based upon the DSM-IV, which includes the GAF scale.  See 
38 C.F.R. § 4.130.  

In this case, the veteran asserts that his service-connected 
PTSD due to stressors associated with involvement in aircraft 
accident recoveries in Oklahoma and Georgia is more severely 
disabling than indicated by the present 30 percent rating.  
He testified that he lost his employment as a technology 
center instructor in 2001 because of his PTSD and that he had 
been unable to find employment since then.  He stated he 
believed he experienced panic attacks more frequently than 
twice per month and that he avoided leaving home because of 
his PTSD problems.  He described having had memory problems 
and having been in some way suicidal.  VA outpatient 
treatment records show he participated in group therapy and 
include diagnoses of PTSD.

On VA examination in March 2005 the veteran complained of a 
50 year history of sleeping trouble, including nightmares.  
He described current symptoms of smelling burning flesh 
during the day and seeing body parts floating on the floor 
when he first woke up.  The episodes were noted to have 
occurred as often as 3 times per week.  His ability to 
perform daily functions during remission/partial remission 
were noted to be marked by fatigue, an inability to focus or 
follow through on tasks, forgetfulness, trouble going outside 
of his home, and anxiety in crowds.  It was noted he reported 
he had persistent difficulty concentrating and had to quit a 
teaching job.  

The examiner noted the veteran's orientation was within 
normal limits and his appearance, hygiene, and behavior were 
appropriate.  His affect and mood were abnormal with 
depressed mood, but his depression did not affect his ability 
to function independently and effectively.  Communication and 
speech were within normal limits.  It was noted that panic 
attacks occurred as often as two times per month, lasting for 
one hour and were triggered by crowded places, heart 
palpitations, and sweats.  There was no evidence of delusion 
or hallucination.  Liking order was reported as an 
obsessional ritual.  His thought processes were appropriate, 
but judgment was impaired and associated with depression.  
Abstract thinking was normal, but memory was impaired to a 
mild degree with forgetting names, directions, and recent 
events.  There were passive thoughts of death due to 
nightmares, but no evidence of homicidal ideation.  The 
diagnoses included PTSD.  A GAF score of 60 was assigned.  
The examiner noted that the veteran was intermittently unable 
to perform activities of daily living because of his 
depression, but could provide self care, and that he was 
unable to establish and maintain effective work and social 
relationships because of depression and anxiety.  There was 
no difficulty understanding commands and he appeared to pose 
no threat to himself or others.

Based on the evidence of record, the Board finds the 
veteran's service-connected PTSD is manifested by 
occupational and social impairment with deficiencies in most 
areas due to symptoms including an inability to establish and 
maintain effective work and social relationships.  The 
March 2005 VA examiner's opinion is shown to have been based 
upon a thorough examination of the veteran and review of the 
evidence of record and is considered to be persuasive.  
Therefore, the Board finds entitlement to a 70 percent 
rating, but no higher, is warranted.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  The March 2005 VA examiner's opinion 
as to the level of functioning due to this disability is 
persuasive.  Therefore, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, was not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

Left Great Toe Amputation

Factual Background

Service medical records show the veteran sustained a self-
inflicted gunshot wound to the left great toe in a hunting 
accident in November 1953.  Hospital records show partial 
amputation of the distal phalanx of the left great toe.  VA 
examination in April 1966 noted absence of the left great toe 
through the distal end of the proximal phalanx.  The bone 
stump was well healed, but there were tiny metallic fragments 
in the stump area and very minimal hypertrophic changes about 
the first metatarsophalangeal joint.  The diagnoses included 
amputation of the left distal phalanx of the left great toe 
and bilateral first degree pes planus.

Private hospital reports show the veteran underwent revision 
of amputation of the left hallux and excision of a left 
hallux neuroma in May 2000.  It was noted an irregularly-
shaped distal portion of the proximal phalanx was removed.  A 
June 2000 report noted the wound was healing well with no 
sign of infection.  

On VA examination in March 2001 the veteran complained of 
pain at the stump site increased with walking and standing.  
He described his pain as eight on a ten point scale.  He 
stated he used a cane to take pressure off the foot and took 
over-the-counter pain relief medication.  The examiner noted 
the amputation site was well healed.  It was noted the 
veteran complained of tenderness, but that there was no 
evidence of redness, ulceration, edema, weakness, 
callosities, skin breakdown, or unusual shoe pattern wear.  
The diagnoses included amputation of the distal phalanx of 
the left great toe with a well healed stump and no residuals.

In his January 2002 notice of disagreement the veteran 
asserted that his left great toe amputation had progressively 
worsened resulting in a chronic limp, limitation of leg 
motion, an unsteady gait, episodic falling, chronic foot and 
knee pain, decreased ability to walk and stand, requirement 
of the use of a cane for safe ambulation, and constant 
soreness at the point of amputation.  He claimed an increased 
rating was warranted.

On VA examination in May 2002 the veteran complained of pain 
at rest and when standing and walking.  He denied any 
significant weakness, swelling, heat, redness, fatigue, or 
lack of endurance.  He described excruciating daily flare-ups 
when he is on his feet for an hour or more or if he stepped 
the wrong way.  The flare-ups were alleviated by medication, 
but were noted to affect his daily activities.  The veteran 
stated he experienced pain and phantom pain for two or more 
hours per day.  He reported he was unable to climb stairs, 
garden, or push a lawn mower comfortably.  

The examiner noted there was some unusual shoe wear with 
mildly increased wear on the outer edge of the anterior shoe.  
There were some mild calluses to the left great toe stump in 
the area of the surgery.  It was noted the veteran walked 
with a limp and used a cane.  There was a three centimeter 
(cm) by one cm scar across the big toe, without evidence of 
swelling.  There was tenderness to palpation and the scar was 
slightly hypopigmented.  The scar was well healed.  
Diagnostic testing revealed postoperative changes of 
amputation of the distal portion of the left great toe at the 
level of the proximal phalanx.  The examiner noted the 
veteran had not been able to continue his usual occupation as 
a computer technology instructor because of pain with long 
hours of standing and weightbearing.

On VA examination in March 2003 the veteran complained of 
chronic and increasing foot pain and weight bearing 
difficulty with balance problems causing falls.  He asserted 
his resultant limp had caused pain and a knot in his right 
knee due to compensation.  He described daily pain and 
unsteady ambulation as a result of left foot and knee pain 
requiring use of cane.  He stated that even with the use of 
his cane he was unable to stand for periods long enough for 
teaching, doing yard work, home maintenance, or similar 
tasks.  He reported pain at rest and pain, stiffness, 
swelling, and fatigue on standing and walking.  

Physical examination revealed a limp to the left and signs of 
abnormal weight bearing to the right (nonservice connected) 
great toe.  There was moderate tenderness and a scar to the 
stump of the left great toe amputation, but no evidence of 
other significant abnormalities.  Dorsiflexion of the toes 
produced no pain, but it was noted there was limited ankle 
joint motion due to complaints of pain and tenderness 
markedly noticeable at the head of the first metatarsal bone.  
It was noted he had limited function in standing and walking 
due to left foot pain and that he used an inner lining in 
both shoes because of pain.  X-rays revealed amputation of 
the distal two-thirds of the proximal phalanx and all of the 
distal phalanx of the left great toe with a one cm soft 
tissue pad over the stump.  There was also some degree of pes 
planus and minimal hammer toe deformity from the second to 
the fifth toes.  The examiner noted there was no change to 
the established diagnosis of traumatic amputation of the left 
great toe, except for the additional diagnosis of minimal 
hammer toe deformity.  No opinion as to etiology was provided 
for the additional hammer toe deformity.

At his personal hearing in October 2005 the veteran testified 
that his left great toe amputation affected his ability to 
work due to difficulty walking, standing, and climbing 
stairs.  He reported his previous employment as an instructor 
had required some standing.  He stated his belief that he had 
been denied employment because he had been viewed unfavorably 
due to his requirement of the use of a cane.  He also noted 
he had been provided a handicap sticker by his VA physicians.  




Analysis

The Rating Schedule provides ratings for amputation of the 
great toe without metatarsal involvement (10 percent) and 
with removal of the metatarsal head (30 percent).  See 
38 C.F.R. § 4.71a, Diagnostic Code 5171 (2005).

Based upon the evidence of record, the Board finds the 
veteran's service-connected amputation of the left great toe 
is manifested by absence of the distal phalanx.  There is no 
evidence of metatarsal involvement.  It is noted that 
although recent medical examinations revealed tenderness to 
palpation and minimal hammer toe deformities, there is no 
evidence of any tenderness due to superficial scarring or a 
hammer toe deformity as a result of the service-connected 
left great toe amputation.  Therefore, higher or alternative 
schedular ratings in excess of 10 percent are not warranted.

The Board finds, however, that the medical evidence of record 
demonstrates the veteran's service-connected amputation of 
the left great toe disability has resulted in a marked 
interference with employment.  The May 2002 VA examiner noted 
the veteran had not been able to continue his usual 
occupation as a computer technology instructor because of 
pain with long hours of standing and weightbearing.  There is 
no evidence indicating affirmatively that the veteran is 
otherwise able to secure and follow a substantially gainful 
occupation in spite of his service-connected left great toe 
amputation.

The Court has held that where there is plausible evidence 
that a claimant is unable to secure and follow a 
substantially gainful occupation and where the Board has not 
relied on any affirmative evidence to the contrary, the Court 
will reverse the Board's determination, as a matter of law, 
that the veteran's case is ineligible for consideration under 
38 C.F.R. § 4.16(b) by the Director of Compensation and 
Pension.  See Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  
Therefore, submission of the veteran's claim for 
consideration on an extra-schedular basis is warranted.

Residuals of a Right Eye Injury
Factual Background

Service medical records show that the veteran sustained a 
laceration to the right orbital region in an automobile 
accident in April 1956.  His January 1962 separation 
examination revealed a normal clinical evaluation of the 
eyes, generally, and upon ophthalmoscopic examination.  
Distant and near vision acuity was 20/20, bilaterally.

An October 1973 medical report noted the veteran sustained a 
deep laceration involving the lateral canthal region on the 
right because of shattering glass in an automobile accident 
and that over the years scar tissue had tended to contract 
and pull the upper lid downward.  It was noted he was 
admitted for a right canthalplasty.  Visual acuity of the 
right eye was 20/20 -2 without correction.  There was a scar 
which extended from the attached tarsal border of the right 
upper lid along the lateral canthus in an inferior direction 
causing some deformity.  The diagnosis was contraction scar 
in the right lateral canthal area.  

On VA examination in March 2001, the veteran complained of a 
drooping sensation to the right eye, but no problems with 
vision.  It was noted he had glass removed from the outside 
of the right eye in service and that the eye had not been 
penetrated by glass.  The examiner noted visual acuity of 
20/20, bilaterally.  There was no evidence of holes, tears, 
or detachment to the retina.  The diagnoses included mild 
age-related cataracts, mild age-related right eye pigment 
mottling, and dermatochalasis.

In his January 2002 notice of disagreement the veteran 
reported the accident in service left glass in his right eye 
that was removed.  He stated he had undergone four surgerical 
procedures to remove scar tissue build-up to maintain vision.  
In his March 2003 substantive appeal he reported that because 
his right eye lid did not close completely he was required to 
apply medication three to four times per day.  

On VA examination in March 2003, the veteran complained of 
eye dryness, worse in the right eye, that he treated 
frequently with artificial tears.  It was noted he attributed 
symptoms of transient blurring vision to dryness, but denied 
any double vision.  The examiner noted subtle vertical scars 
of the brow and forehead above the right eye extending 
posteriorly into the scalp.  There was a small one cm scar 
lateral to the right lateral canthus and inferior to the 
right lateral canthus.  There was a slight facial asymmetry 
with shifting of the mandible to the right and one millimeter 
(mm) of lagophthalmus.  Visual acuity to the right eye 
without correction was 20/30.  There was no evidence of 
diplopia or symptoms suggestive of a visual field defect.  
Slit lamp examination was remarkable for 3+ superficial 
punctate keratitis to the right eye.  Tear break-up time was 
borderline at 10 seconds and there was a slight decrease in 
normal blink rate.  The lid creases and functions appeared 
normal, bilaterally.  The lids, lashes, corneal sensitively, 
conjuctiva, and sclera were normal.  The diagnoses included 
one mm right eye lagophthalmus, dry eye syndrome secondary to 
lagophthalmus, immature cataracts, and right facial trauma 
with brow and right lateral face scarring.  It was noted that 
surgical corrections had resulted in good right eye lid 
function, but that there was a small amount of lagophthalmus 
attributable to the previous trauma.  The resulting dryness 
to the cornea of the right eye was considered to be a very 
mild disability that should respond well with ocular 
lubricants and artificial tears.  

At his personal hearing in October 2005 the veteran testified 
that his service-connected right eye disability required the 
frequent application of medicine.  He reported that when he 
tired the muscles near the scar tissue would spasm and draw 
the lid down causing blurred vision.  He stated he was far-
sighted in the right eye, but had no problems with the left.  
He reported that when his right eye became tired he lost 
depth perception.  

Analysis

The Rating Schedule provides ratings for lagophthalmos when 
the disorder is unilateral (10 percent) and bilateral (20 
percent).  38 C.F.R. § 4.84a, Diagnostic Code 6022 (2005).  
For loss of a portion of the eyelid the disorder should be 
rated as a disfigurement of the skin.  38 C.F.R. § 4.84a, 
Diagnostic Code 6032 (2005).

Based upon the evidence of record, the Board finds the 
veteran's service-connected residuals of a right eye injury 
are presently manifested by lagophthalmos.  The disorder is 
shown to be associated with eye dryness requiring 
conservative treatment; however, a higher schedular rating is 
not possible for this disorder without involvement of the 
other eye.  It is also significant to note that service 
connection has not been established for an actual injury to 
the right eye itself and that the medical evidence of record 
is negative for any direct injury to the eye as a result of 
the automobile accident during active service.  There is no 
evidence indicating any loss of the right eyelid or 
disfigurement as a result of the residual facial scarring.  
The veteran has not asserted that his scars are disfiguring 
and the March 2003 VA examiner described them as subtle.

Although the veteran believes he has present vision problems 
as a result of his service-connected right eye disabilities, 
he is not a licensed medical practitioner and he is not 
competent to offer opinions on questions of medical causation 
or diagnosis.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
available medical reports show mild cataracts and right eye 
pigment mottling are age-related disorders.  There is no 
medical evidence of any present vision problems as a result 
of the service-connected right eye disability.  Therefore, 
the Board finds higher or alternative ratings in excess of 10 
percent for the residuals of a right eye injury with 
lagophthalmos are not warranted.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The Board finds the 
preponderance of the evidence is against the veteran's claim.




ORDER

The appeal to reopen a claim for entitlement to service 
connection for mitral valve prolapse with atrial fibrillation 
the appeal is denied.

Entitlement to a 70 percent rating, but no higher, for PTSD 
is granted, subject to the regulations governing the payment 
of monetary awards.

Entitlement to a rating in excess of 10 percent for 
amputation of the left great toe is denied.

Entitlement to a rating in excess of 10 percent for the 
residuals of a right eye injury with lagophthalmos is denied.


REMAND

As noted above, there has been a significant recent change in 
VA law.  The veteran was notified of the evidence not of 
record that was necessary to substantiate his claims and of 
which parties were expected to provide such evidence by 
correspondence dated in August 2001, April 2002, January 
2005, and October 2005.

The Board notes the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim and in 
claims for disability compensation requires that VA provide 
medical examinations or obtain medical opinions when 
necessary for an adequate decision.  See 38 C.F.R. § 3.159.  
A medical examination or medical opinion is deemed to be 
necessary if the record does not contain sufficient competent 
medical evidence to decide the claim, but includes competent 
lay or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes 
that the veteran suffered an event, injury, or disease in 
service, or has a disease or symptoms of a disease manifest 
during an applicable presumptive period, and indicates the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease.  See 38 C.F.R 
3.159(c)(4).  

In this case, the veteran contends that he has present 
disabilities for which service connection or increased 
evaluations are warranted, including as a result of injuries 
incurred in an automobile accident during active service.  
Service medical records show he was involved in an automobile 
accident in April 1956 and sustained a brain concussion and 
lacerations and contusion to the right orbital region and 
left shoulder.  The veteran asserts that he has neck problems 
and headaches as a result of those injuries.  Private medical 
records dated in September 1998 include a diagnosis of 
herniated disc to the cervical spine.  As these matters have 
not been addressed by VA examination, the Board finds 
additional development is required.

As to the service connection claim for gingivitis, the Board 
notes service dental records show treatment for gingivitis on 
October 3, 1957.  The veteran asserts that he was treated for 
gingivitis during service and that he has experienced 
problems since then.  Post-service private dental records 
indicate treatment for periodontitis.  The Court in Boggs v. 
West, 17 Vet. App. 346 (2000), noted a VA regulation stating 
that gingivitis was not considered a disease entity had been 
removed from the Code of Federal Regulations effective June 
8, 1999, and that they would therefore "assume, without 
holding," that gingivitis could now be considered a ratable 
disease entity for VA compensation purposes.  Current VA 
regulations provide that periodontal disease, but not acute 
periodontal disease, may be considered service connected 
solely for the purpose of establishing eligibility for VA 
outpatient dental treatment.  38 C.F.R. § 3.381(a), (e) 
(2005).  Therefore, further development is required prior to 
appellate review.

The Board also notes that the veteran claims his service-
connected duodenal ulcer disease warrants an evaluation in 
excess of 10 percent.  Although a March 2001 VA examination 
included a normal gastrointestinal series, a May 2004 VA 
treatment report noted he complained of increased reflux 
symptoms and daily diarrhea possibly due to medication.  In 
correspondence dated in November 2003 he reported he had 
experienced tarry stools, a symptom of rectal bleeding, and 
at his personal hearing in October 2005 he testified that he 
experienced a burning sensation in the stomach.  He stated he 
used approximately one bottle of Mylanta per week.  As this 
disorder was last evaluated by VA examination in March 2001, 
the Board finds an additional examination is required.

In addition, the Board has determined that the veteran's 
claim for a rating in excess of 10 percent for amputation of 
the left great toe should be submitted for consideration on 
an extra-schedular basis under 38 C.F.R. § 4.16(b).  The 
Board notes that it is precluded from assigning an extra-
schedular rating in the first instance.  See Bowling, 15 Vet. 
App. 1 (Court indicated that to order the Board to make an 
extra-schedular rating assignment was contraindicated by 
prior case law, in that "[t]he regulatory provision 
interpreted in Floyd is less directory than the one contained 
in § 4.16(b)."  Id.; see Floyd v. Brown, 9 Vet. App. 88, 94-
97 (1996) (holding that the Board is not authorized to assign 
an extra-schedular rating in the first instance under 
38 C.F.R. § 3.321(b)).

Accordingly, these matters are REMANDED for the following:  

1.  The veteran's claim for a rating in 
excess of 10 percent for amputation of 
the left great toe should be submitted to 
the Director of Compensation and Pension 
for extra-schedular consideration under 
38 C.F.R. § 4.16(b).

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA or non-VA who 
treated the veteran for duodenal ulcer 
disease since 2003.  After the veteran 
has signed the appropriate releases, 
those records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the veteran be provided the 
opportunity to obtain and submit those 
records for VA review. 

3.  The veteran should be scheduled for 
appropriate examinations for opinions (a) 
as to whether there is at least a 
50 percent probability or greater that 
any present cervical spine disorders or 
residuals of a head injury were incurred 
as a result of active service, (b) 
whether there is at least a 50 percent 
probability or greater that chronic 
gingivitis or chronic periodontal disease 
were incurred during active service, and 
(c) as to the current nature and extent 
of his service-connected duodenal ulcer 
disease.  All indicated tests and studies 
are to be performed.  Prior to the 
examination, the claims folder must be 
made available to the physicians for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in their reports.  The 
opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues remaining 
on appeal.  If any benefit sought remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


